DETAILED ACTION
	Claims 1-30 are currently pending in the instant application.  Claims 1, 3-12, 14-17, 19-21, 23, 27 and 28 are rejected.  Claims 2, 13, 18, 22, 24-26, 29 and 30 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species: 
    PNG
    media_image1.png
    204
    289
    media_image1.png
    Greyscale
 the reply filed on 23 March 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burdensome search.  This is not found persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious.  Each group is directed to art recognized divergent subject matter which require different searching strategies for each group.  Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner.
The requirement is still deemed proper and is therefore made FINAL.  
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds: 
    PNG
    media_image2.png
    217
    232
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    208
    275
    media_image3.png
    Greyscale
which are not allowable.
Claims 1, 3-12, 14-17, 19-21, 23, 27, and 28 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.  Claims 2, 13, 18, 22, 24-26, 29 and 30 are withdrawn as they are not drawn to the elected invention and elected species.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12, 14-17, 19-21, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerilliant Certified Reference Material, P-099, Psilocibin-D10:

    PNG
    media_image2.png
    217
    232
    media_image2.png
    Greyscale
 in acetonitrile.  This compound corresponds applicant’s instant invention wherein R1 is hydrogen; R2 is hydrogen; R3-R6 are deuterium; R7 and R8 are each CD3; R9-R11 are hydrogen; Y is X-A; X is O; and A is hydrogen; and R12, R13, R14 are not present and can therefore be any substituent.  The prior art compound corresponds to applicants compound ID# I-45:

    PNG
    media_image4.png
    150
    248
    media_image4.png
    Greyscale
.  Psilocibin-D10 is provided in acetonitrile.
Claim(s) 1, 3-12, 14-17, 19-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1246819-43-1

    PNG
    media_image3.png
    208
    275
    media_image3.png
    Greyscale
.  This compound corresponds to the instant invention wherein R1 is hydrogen; R2 is hydrogen; R3-R6 are deuterium; R7 and R8 are each CH3; R9-R11 are hydrogen; Y is X-A; X is O; and A is P(O)(OR12)2; R12 is hydrogen; and R13, R14 are not present and can therefore be any substituent.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Registry No. 1246819-43-1 or Cerilliant Certified Reference Material, P-099, Psilocibin-D10 in view of WO 2020157569.
Cerilliant Certified Reference Material, P-099, provides Psilocibin-D10:

    PNG
    media_image2.png
    217
    232
    media_image2.png
    Greyscale
 in acetonitrile.  This compound corresponds applicant’s instant invention wherein R1 is hydrogen; R2 is hydrogen; R3-R6 are deuterium; R7 and R8 are each CD3; R9-R11 are hydrogen; Y is X-A; X is O; and A is hydrogen; and R12, R13, R14 are not present and can therefore be any substituent.  The prior art compound corresponds to applicants compound ID# I-45:

    PNG
    media_image4.png
    150
    248
    media_image4.png
    Greyscale
.  Psilocibin-D10 is provided in acetonitrile.
Registry No. 1246819-43-1 provides

    PNG
    media_image3.png
    208
    275
    media_image3.png
    Greyscale
.  This compound corresponds to the instant invention wherein R1 is hydrogen; R2 is hydrogen; R3-R6 are deuterium; R7 and R8 are each CH3; R9-R11 are hydrogen; Y is X-A; X is O; and A is P(O)(OR12)2; R12 is hydrogen; and R13, R14 are not present and can therefore be any substituent.  
The difference between P-099 and the instant claims is that P-099 only provides the carrier acetonitrile and does not provide any other carriers.  The difference between Registry No. 1246819-43-1 and claim 28 is that the registry no. does not provide a carrier.  However, both P-099 and Registry No. 1246819-43-1 are deuterated derivatives of active psilocybin and psilocin, see page 13 of WO 2020157569.  Page 80 of WO2020157569 provides that the compounds describe herein include isotopically-labeled compounds, such as isotopes of hydrogen.  Pharmaceutical preparation of psilocybin are found, for example, on page 88.  Pharmaceutical compositions are disclosed on page 109.  One would be motivated to prepare pharmaceutical compositions of deuterated compounds of the invention of WO 20200157569 as the prior art provides psilocybin and psilocin, pharmaceutical compositions, and that the compounds can include deuterated derivatives.  The motivation would be to prepare additional useful pharmaceutical compositions.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					7 April 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600